Citation Nr: 0836806	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a respiratory 
disability.  

4.  Entitlement to service connection for bilateral femoral 
neuropathy, to include the bilateral hips.  

5.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicide agents.  

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970 and from April 1971 to April 1975.  He also served in 
the Army National Guard from September 1982 to August 2003.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a kidney 
disability; hypertension; a respiratory disability; bilateral 
femoral neuropathy, to include the bilateral hips; a skin 
disability, to include as secondary to exposure to herbicide 
agents; and bilateral hearing loss.  The veteran testified 
before the Board in August 2008.  

The issues of entitlement to service connection for a skin 
disability and bilateral hearing loss are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At his August 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for a kidney disability, hypertension, and a 
respiratory disability.  

2.  The veteran's bilateral femoral neuropathy, to include 
the bilateral hips, first manifested many years after service 
and is not shown to be related to his service or to any 
incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeals of the 
issues of entitlement to service connection for a kidney 
disability, hypertension, and a respiratory disability have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).  

2.  The veteran's current bilateral femoral neuropathy, to 
include the bilateral hips, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  

In March 2006, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeals as to the 
issues of entitlement to service connection for a kidney 
disability, hypertension, a respiratory disability, bilateral 
femoral neuropathy, a skin disability, and bilateral hearing 
loss, as identified in the January 2006 statement of the 
case.    

At his August 2008 hearing before the Board, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to service connection for a kidney disability, 
hypertension, and a respiratory disability.  The Board finds 
that the veteran's statement indicating his intention to 
withdraw the appeals as to these issues, once transcribed as 
a part of the record of his hearing, satisfies the 
requirements for the withdrawal of substantive appeals.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a written notice of Disagreement 
within the meaning of 38 U.S.C. § 7105).   

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for a kidney disability, 
hypertension, and a respiratory disability, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.   

Accordingly, the issues of entitlement to service connection 
for a kidney disability, hypertension, and a respiratory 
disability are dismissed.   

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of active duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, 
presumptive periods do not apply for either ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).    

The service medical records associated with the veteran's 
periods of active service from May 1968 to February 1970 and 
from April 1971 to April 1975 do not reflect complaints or 
diagnoses related to bilateral femoral neuropathy, to include 
the bilateral hips.  On separation examination in April 1975, 
the veteran made no complaints regarding his thighs or hips, 
and his lower extremities were found to have no 
abnormalities.  

The record reflects that the veteran struck his left thigh 
just above the knee on March 2, 1993, while he was moving 
furniture at his civilian job in the National Guard Armory.  
He was diagnosed with traumatic left femoral neuropathy in a 
March 1993 medical report.  Because the findings show that 
the veteran's injury occurred during his civilian job with 
the National Guard Armory, the Board finds that his bilateral 
femoral neuropathy, to include the bilateral hips, was not 
incurred during active or inactive duty training.  Therefore, 
the remaining question is whether the veteran's bilateral 
femoral neuropathy was aggravated during active or inactive 
duty training.  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (holding that the presumption of aggravation created 
by § 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
A mere transient flare-up during service of a preexisting 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of the 
disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  

National Guard service personnel records dated from May 1994 
to April 2003 show that the veteran was placed on limited 
duty assignments due to his traumatic left femoral 
neuropathy.  His duties were limited only in the amount of 
weight he could carry.  A May 2000 periodic examination found 
that his lower extremities were essentially normal, and the 
veteran was found to be medically fit for retention.  In 
August 2003, the veteran was discharged from the National 
Guard on the grounds that he was medically unfit for 
retention.  

Post-service VA and private medical records dated from 
October 2003 to January 2007 show that the veteran received 
intermittent treatment for avascular necrosis of the 
bilateral hips, bilateral hip pain, degenerative changes of 
the bilateral hips, traumatic left femoral neuropathy with 
residual paresthesia of the left saphenous nerve, bilateral 
hip dislocations due to bone demineralization, and aseptic 
necrosis of the head and neck of the femurs.  He also 
received bilateral hip replacements.  At no time did any 
treating provider relate the veteran's bilateral femoral 
neuropathy, to include the bilateral hips, to his periods of 
active service nor did they find that his disabilities had 
been aggravated by his periods of active or inactive duty for 
training.  

Although the veteran was placed on limited duty in the 
National Guard after the injury to his left thigh, the 
evidence of record does not show any re-injury of the left 
thigh or further injury to the left thigh during his periods 
of active duty for training and inactive duty for training.  
In fact, a May 2000 periodic examination for retention showed 
that his lower extremities were normal.  Additionally, the 
records note that his duties were limited only in the amount 
of weight he could carry.  The veteran was discharged from 
the National Guard because he was medically unfit for 
retention due to his traumatic left femoral neuropathy, but 
the medical evidence does not demonstrate that his left 
femoral neuropathy condition had worsened or been aggravated 
by his duties in active or inactive duty for training.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the veteran's 
bilateral femoral neuropathy, to include the bilateral hips.  
The evidence also does not support a finding that the 
veteran's bilateral femoral neuropathy, to include the 
bilateral hips, was aggravated during his periods of active 
duty training or inactive duty training.  The Board finds 
that the evidence of record weighs against such a finding.  
Thus, the Board finds that service connection for bilateral 
femoral neuropathy, to include the bilateral hips, is not 
warranted.   

The Board has considered the veteran's assertions that his 
bilateral femoral neuropathy, to include the bilateral hips, 
is related to his period of active service.  However, to the 
extent that the veteran relates his current bilateral femoral 
neuropathy, to include the bilateral hips, to his service, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).   

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral femoral neuropathy, to include the 
bilateral hips, first manifested many years after his initial 
periods of active service and is not related either to his 
periods of active service or to any incident therein, or to 
any periods of active duty training or inactive duty 
training.  The competent evidence also shows that the 
veteran's bilateral femoral neuropathy, to include the 
bilateral hips, was not aggravated by his periods of active 
duty training or inactive duty training.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral femoral neuropathy, to 
include the bilateral hips, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     
     
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in December 2004; and a statement of the case in 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeals concerning the issues of entitlement to service 
connection for a kidney disability, hypertension, and a 
respiratory disability are dismissed.  

Service connection for bilateral femoral neuropathy, to 
include the bilateral hips, is denied.  


REMAND

Additional development is needed prior to further disposition 
of these claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the veteran's claim for entitlement to service 
connection for a skin disability, to include as secondary to 
exposure to herbicide agents, service medical records show 
that the veteran was treated for multiple ringworm on the 
face and neck in August 1969.  In a March 2005 VA medical 
report, the veteran was diagnosed with onychomycosis.  The 
veteran testified before the Board at a travel board hearing 
in August 2008 that he had suffered from a rash in his groin 
area since service in Vietnam in 1969, but it remains unclear 
whether the rash is related to his period of service, to 
include exposure to herbicide agents.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion discussing the relationship between his 
current disability and service based upon a thorough review 
of the record.  The Board thus finds that an examination and 
opinion addressing the etiology of the disorder is necessary 
in order to fairly decide the merits of his claim.  

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, the veteran 
testified before the Board at a travel board hearing in 
August 2008 that he had been assigned to a tank unit in 
Vietnam during his first period of active service and had not 
been afforded hearing protection during combat operations.  
The veteran's wife testified that he had suffered from a 
noticeable hearing loss when she first met him in 1970 and 
that his hearing had worsened throughout the years.  An 
October 2003 VA medical report showed that the veteran had 
mild bilateral sensorineural hearing loss.  It remains 
unclear whether the hearing loss is related to his period of 
service, to include noise exposure in the tank unit.  Because 
a VA examiner has not specifically opined as to whether or 
not the veteran's bilateral hearing loss is related to his 
period of active service, the Board finds that an examination 
and opinion addressing this issue is necessary in order to 
fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a skin 
examination to determine whether there 
is any relationship between any current 
skin disability, to include a rash in 
the groin area, and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current skin disability is 
etiologically related to the veteran's 
period of service, to include exposure 
to herbicide agents.  Specifically, the 
examiner should provide an explanation 
as to whether any current skin 
disability is related to his August 
1969 treatment for multiple ringworm 
and also whether any current skin 
disability is related to exposure to 
herbicide agents.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The 
claims folder should be made reviewed 
by the examiner and the examination 
report should note that review.
 
2.  Schedule the veteran for an 
audiological examination to determine 
whether there is any relationship 
between his current hearing loss and 
his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hearing loss is 
etiologically related to the veteran's 
period of service.  Specifically, the 
examiner should provide an explanation 
as to whether any current hearing loss 
is related to the noise exposure that 
the veteran experienced in service when 
he was assigned to a tank unit.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed by the examiner 
and the examination report should note 
that review.

3.  Then, readjudicate the claims for 
service connection for a skin 
disability, to include as secondary to 
exposure to herbicide agents, and for 
service connection for bilateral 
hearing loss.  If the decisions remain 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


